Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

BETWEEN:

Sirona Dental Systems, Inc., a Delaware corporation, having an office at 30-30
47th Avenue, Long Island City, New York;

Hereinafter referred to as “the Company”;

AND:

M. Ulrich Michel, residing at;

Avenue Marquis de Villalobar 34,

1150 Brussels, Belgium

Hereinafter referred to as “Executive”;

TAKING INTO ACCOUNT THE FOLLOWING:

WHEREAS the Company undertakes and warrants that the Executive will be hired as
the Chief Financial Officer (“CFO”) of the Company, effective (i) the later of
ninety (90) days from the date this agreement or the last date in which the
incumbent Chief Financial Officer has such title, but in no event later than
December 1, 2013, or (ii) a date sooner than ninety (90) days from Execution
Date, if mutually agreed to by the parties (each (i) and (ii) an “Effective
Date”).

WHEREAS, it is understood that Executive will commence employment with the
Company effective 90 days from the Execution Date;

WHEREAS, the Company and the Executive wish to determine in a written agreement
(the “Agreement”) the terms and conditions under which the latter will perform
the office as CFO of the Company commencing on the Effective Date;

WHEREAS, the Execution Date of this Agreement is the date this Agreement is
mutually executed by both parties (the “Execution Date”).

IT HAS BEEN AGREED AS FOLLOWS:

Article 1 – Object of the Agreement

 

1. The Executive agrees to perform the office of CFO of the Company. In his
capacity of CFO, the Executive will manage the financial affairs of the Company
subject to the terms and conditions of the Agreement.

 

1



--------------------------------------------------------------------------------

Article 2 – The Conditions of the Agreement

 

1. Executive shall exercise such authority, perform such executive duties and
functions and discharge such responsibilities as are reasonably associated with
Executive’s position and commensurate with the authority vested in Executive’s
position by this Agreement.

 

2. Executive agrees that he will at all times devote his best efforts, skill and
ability to: (i) promote the Company’s interests; (ii) work with other employees
of the Company, its divisions, subsidiaries and affiliates; and (iii) perform
his services to the Company and his responsibilities as a senior executive of
the Company in a competent and professional manner.

 

3. Executive’s services to the Company shall be full business-time and exclusive
during the period of his employment. Notwithstanding the foregoing, Executive
shall be permitted to (i) engage in charitable and civic activities, provided
that such activities (individually or collectively) do not materially interfere
with the performance of Executive’s duties or responsibilities under this
Agreement and (ii) manage his personal affairs, investments and finances.
Executive may sit on the Board of Directors of another organization upon written
consent of the Board of Directors of the Company.

 

4. The Executive will be provided with the necessary infrastructure, logistical
support and documentation of the Company insofar as it is necessary for the
proper performance of the Agreement.

 

5. The Executive shall report to the Chief Executive Officer.

 

6. The Executive shall perform his office as CFO of the Company as a normal
prudent Executive, with due diligence and in accordance with generally accepted
and consistently applied business practices. The Executive shall, at all times,
(a) take into consideration the objectives and best interest of the Company,
(b) comply with all applicable laws and regulations and (c) comply with all
corporate policies and codes of business ethics established by the Company,
including, but not limited to, policies relating to technology, operations,
human resources, finance, and proposal and contract approvals.

 

7. In view of the International scope of activities and business of the Company,
the Executive acknowledges and accepts that proper performance of his duties may
require that he travels to other locations abroad and performs temporary
assignments at various Company locations throughout the world.

 

8. The Executive will be covered by the Sirona Director and Officers Policy,
covering the liability of the Company directors and officers.

Article 3 – Base Salary

 

1. As compensation for Executive’s services under this Agreement, the Company
shall pay the Executive a base salary (“Base Salary”) in the amount of four
hundred and twenty thousand Euros’ (EUR 420,000.00) per annum for the Employment
Term payable in accordance with the Company’s normal payroll practices, but not
less than monthly.

 

2



--------------------------------------------------------------------------------

2. The Compensation Committee of the Company’s Board of Directors will review
the Executive’s base salary no less than annually with a view toward possible
increase. In no event shall the Executive’s base salary be reduced during the
Employment Term.

Article 4 – Incentives

 

1. Provided that Executive is an active employee (i.e. rendering services to the
Company and not on voluntary leave of absence, except for federal holidays, the
annually allotted days of vacation or sick days) of the Company on the last day
of the Company’s fiscal year, and that the Executive has met certain annual
performance objectives that have been previously agreed upon by Executive and
the Company, Executive shall be eligible to receive the following incentives:

 

  a. Annual Bonus. Executive shall be eligible to participate in the Company’s
Executive Bonus Plan. Pursuant to terms of the Executive Bonus Plan, the
Executive’s bonus target shall be 70% of his then-current Base Salary. Moreover,
your annual bonus can be as high as 140% of your annual base salary based on
extraordinary achievements of performance bonus targets as defined by the Board.
On an annual basis, the Compensation Committee of the Board of Directors shall
set the target goals and determine if they have been reached by the Executive.

 

  b. Long Term Incentives. Promptly on the Execution Date, the Company shall
make an initial grant to Executive, pursuant to and in accordance with the
Company’s 2007 Incentive Plan (the “Plan”), of an aggregate number of restricted
stock units and non-qualified incentive stock options which are valued at no
less than $850,000 on the date of grant. Such grant shall be comprised of 50%
restricted stock units and 50% non-qualified incentive stock options, valued as
of the date of grant. The vesting shall be as follows: (i) on the restricted
stock, one third (1/3) will vest on the second anniversary of the grant, one
third (1/3) will vest on the third anniversary of the grant, and one third
(1/3) will vest on the fourth anniversary of the grant; (ii) on the stock
options, twenty-five percent (25%) will vest on the first anniversary of the
grant, twenty-five percent (25%) will vest on the second anniversary of the
grant, twenty-five percent (25%) will vest on the third anniversary of the
grant, and twenty-five percent (25%) will vest on the fourth anniversary of the
grant.

 

  c. Executive shall be eligible to receive additional annual grants of RSUs and
Stock options on an annual basis at the discretion of the Compensation Committee
of the Board of Directors.

 

  d. Executive shall be made whole on his 2013 former employer’s bonus at 100%
of target. Such payment shall be made on January 6, 2014.

 

  e.

Unvested Equity. In addition, in acknowledgement of the Executive’s forfeiture
of certain equity grants from his former employer, on the Execution Date, the
Company shall grant to Executive, pursuant to and in accordance with the Plan, a

 

3



--------------------------------------------------------------------------------

  certain number of unvested restricted stock units and stock options valued (on
the Execution Date) at approximately $1,411,000 (value to be recalculated on the
Execution Date). The grant shall be in the form of 50% RSU’s and 50% stock
options. Such restricted stock units and stock options shall vest and contain
terms that are the same as the equity being forfeited provided such terms comply
with the Plan. In the event of a termination of employment pursuant to Article
13(2) (a) (b) or (e), or Good Reason as defined in 10.4., such equity granted by
the Company described in this paragraph shall become fully vested.

 

  f. Cash Incentive Cycles. In addition, in acknowledgement of the Executive’s
forfeiture of incentives related to his prior employer’s cash incentive cycles
bonus scheme, the Company shall grant to Executive on the Execution Date of this
Agreement, pursuant to and in accordance with the Plan, a certain number of
unvested restricted stock units and stock options valued (on the Execution Date)
at approximately $911,000 (value to be recalculated on the Execution Date). The
grant shall be in the form of 50% RSU’s and 50% stock options, all of which
shall cliff vest on February 29, 2016. In the event of a termination of
employment pursuant to Article 13(2) (a) (b) or (e), or Good Reason as defined
in 10.4., such Stock Options and RSU’s granted by the Company described in this
paragraph shall become fully vested.

 

  g. All equity granted pursuant to Article 4 shall vest upon a change of
control. For the purposes of this Agreement Change of Control shall take place
based upon the following events: (i) the acquisition by any person, other than
the Company or the Company’s parent or any of the parent’s subsidiaries, of
beneficial ownership of 50% or more of the combined voting power of the
Company’s then outstanding voting securities; (ii) the purchase of a majority of
the shares of common stock of the Company under a tender offer or exchange
offer, other than an offer by the Company or the Company’s parent or any of the
parent’s subsidiaries; or (iii) the completion of a merger, liquidation or
dissolution of the Company, or the sale of all or substantially all of the
assets of the Company, in each case that does not result in the Company’s parent
retaining direct or indirect control of the Company.

Article 5 – Company Car

 

1. The Company shall provide the Executive with the use of a Company car
commensurate with the Executive’s position and title, pursuant to the terms and
conditions of the Company’s car policy which is subject to change from time to
time. All costs associated with the use of the car shall be borne by the
Company.

Article 6 – Other Benefits

 

1.

General. Executive shall be entitled to participate in such benefits plans as
the Company may have or establish from time to time and in which Executive would
be entitled to participate pursuant to the terms thereof on the same basis as
other similarly situated executives of the Company, including but not limited to
the Company’s life and disability

 

4



--------------------------------------------------------------------------------

  insurance policy. Executive shall receive EUR 22,000 per annum allowance for
contribution in Executive’s deferred compensation plan. The Executive shall also
receive an allowance of Euro 12,000 per annum for additional medical coverage.
The foregoing, however, shall not be construed to require the Company to
establish any such plans or to prevent the modification or termination of any
such plans once established, and no such action or failure to act shall affect
this Agreement. Such allowances described herein shall be grossed up so there
will be no tax disadvantage to the Executive.

 

2. Vacation. Executive shall be entitled to thirty (30) business days during
each calendar year this Agreement is in effect, prorated for partial years of
employment hereunder, to be used at such times and for such periods as may be
approved in advance by the Company. Such vacation days shall be in addition to
Company holidays and shall be administered in accordance with the Company’s
vacation policy in effect from time to time.

 

3. Miscellaneous Benefits. The Company shall provide the Executive with the
following miscellaneous benefits during the time he is employed by the Company:

 

  •  

a “smartphone” for sending and receiving e-mail and making phone calls for use
by Executive during the time he is employed by the Company;

 

  •  

a laptop computer purchased by the Company for office/home/travel use; provided,
that in the event Executive ceases to be employed by the Company, Executive
shall return the computer to the Company; and

 

  •  

The Executive will also be reimbursed for reasonable amounts of tax advice and
financial planning services.

Article 7 – Expenses

 

1. The Company shall promptly reimburse Executive for all reasonable
out-of-pocket expenses incurred or paid by Executive in the performance of his
duties hereunder. Executive shall be responsible for maintaining records
reasonably satisfactory to the Company to substantiate all such expenses for
which reimbursement is sought and shall furnish such records to the Company in
accordance with its expense reimbursement policy in effect from time to time and
previously disclosed to Executive.

Article 8 – Housing and School Allowance

 

1. The Company will pay to the Executive a yearly housing allowance in an amount
not to exceed EUR 72,000 for housing costs and utilities, including gas, water,
electricity and maintenance. Such allowance shall be grossed up so there will be
no tax disadvantage to the Executive. Moreover, the Company shall provide
Executive with moving and relocation services.

 

2. The Company will reimburse the Executive for the education costs of his
dependent children in grade K to 12 (or up to the end of secondary school).
Reimbursement under this provision shall be limited to tuition fees, books and
necessary supplies, and local school transportation. Such allowance shall be
grossed up so there will be no tax disadvantage to the Executive.

 

5



--------------------------------------------------------------------------------

Article 9 – Confidentiality

 

1. Definition of Confidential Information. As used in this Agreement,
“Confidential Information” means certain non-public information concerning the
Company’s assets, operations, structure, technical processes and/or financial
condition, including, but not limited to, research, product plans, products,
services, suppliers, employment records, customer lists and customers
(including, but not limited to, customers of the Company on whom the Executive
called or with whom the Executive became acquainted while serving as an
executive of the Company), prices and costs, markets, trade secrets, know-how,
software, technology code and programs, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, hardware-configuration
information, marketing plans and strategies, business acquisition plans,
licenses, finances, budgets and other business information disclosed to the
Executive by the Company, either directly or indirectly, and whether in writing,
orally or by drawings or observation of parts or equipment, or created by the
Executive in his capacity as an employee of the Company and during the period
the Executive served as an employee of the Company, whether or not during
working hours. “Confidential Information” includes, but is not limited to,
information pertaining to any aspect of the Company’s business which is either
information not known by actual or potential competitors of the Company or is
proprietary information of the Company or its customers or suppliers, whether of
a technical nature or otherwise. “Confidential Information” does not include any
of the foregoing items that have become known to the general public or the
trade, or made generally available through no act of the Executive in violation
of this Article 9.1.

 

2. Company Information. The Executive agrees at all times during the period the
Executive serves as an employee of the Company (the “Employment Period”) and
thereafter to hold in strictest confidence and not to use, except for the
benefit of the Company, or to disclose to any person, firm, corporation or other
entity without authorization of the Company, any Confidential Information of the
Company obtained or created by the Executive, except to the extent that
disclosure of such Confidential Information is required by applicable law
(including, without limitation, by interrogatories, subpoena, or other requests
for information or documents in connection with a legal proceeding). The
Executive further agrees not to make copies of such Confidential Information
except as authorized by or in connection with his service to the Company.

 

3. Information of Former Employers and Others. The Executive has not breached
and during the Employment Term will not breach any agreement to keep in
confidence proprietary information, knowledge or data of any third party
acquired in confidence or trust. The Executive agrees that the Executive will
not disclose to the Company, or induce the Company to use, any confidential or
proprietary information or material belonging to any previous employer or any
other party in violation of any confidentiality or similar obligation of the
Executive to such party.

 

4.

Third-Party Information. The Executive acknowledges that the Company has
received and in the future will receive confidential or proprietary information
from third parties subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Provided that the Executive has been advised of the

 

6



--------------------------------------------------------------------------------

  Company’s obligations with respect to such information and that the
confidential nature of such information is clearly indicated or reasonably
apparent, the Executive agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out the
Executive’s work for the Company consistent with the Company’s agreement with
such third party.

 

5. Return of Company Documents. At the time of termination of the Executive’s
employment with the Company for any reason, the Executive agrees to deliver to
the Company (and will not keep in the Executive’s possession, recreate or
deliver to anyone else) any and all devices, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, laboratory notebooks, materials, flow charts, equipment, other
documents or property or reproductions of any of the aforementioned items
developed by the Executive pursuant to the Executive’s employment or otherwise
belonging to the Company, its successors or assigns. The Executive further
agrees that any property situated on the Company’s premises and owned by the
Company, including disks and other storage media and filing cabinets and other
work areas, is subject to inspection by Company personnel at any time with or
without notice.

 

6. The Executive will not be entitled to take or keep any transcript or copy of
the Confidential Information, under whatever form, after the termination of the
Agreement. All possible titles and/or intellectual rights that may be connected
directly or indirectly with the Confidential Information belong to the Company
and remain the sole property of the latter.

Article 10 – Non-Competition and Interference

 

1. Acknowledgments by the Executive. The Executive acknowledges that: (a) the
services to be performed by him under this Agreement are of a special, unique,
unusual, extraordinary and intellectual character; (b) the Company competes with
other businesses that are or could be located in any part of the United States
and in other countries, territories and possessions; (c) the provisions of this
Article 10 are reasonable and necessary to protect the Company’s business; and
(d) the Executive, in the course of his employment or Company, will obtain
access to Confidential Information of the Company as defined in Article 9.

 

2. Covenants of the Executive. In consideration of the acknowledgments by the
Executive of the compensation and benefits to be paid or provided to the
Executive by the Company, the Executive covenants that he shall not, directly or
indirectly, during the Executive’s employment (and except in the course of his
employment hereunder) and a period thereafter as set forth below (the
“Post-Employment Period”):

 

  a.

during the Executive’s employment and for one year thereafter, engage or invest
in, own, manage, operate, finance, control or participate in the ownership,
management, operation, financing or control of, be employed by, lend the
Executive’s name to, lend the Executive’s credit to or render services or advice
to, any business which competes with the business being conducted by the Company
during the Executive’s employment , provided, however, that this provision shall
only apply to the Post-Employment period in the event that the Executive

 

7



--------------------------------------------------------------------------------

  voluntarily resigns or is terminated by the Company for Cause; and that the
Employee may purchase or otherwise acquire up to three percent of any class of
securities of any enterprise if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended, whether for the Employee’s own
account or for the account of any other person or entity;

 

  b. during the Executive’s employment and for one year thereafter, directly or
indirectly solicit business of the same or similar type being carried on by the
Company during the Executive’s employment, from any person or entity known by
the Executive to be a customer or referral source of the Company during the
Executive’s employment, where the Executive either had personal contact with
such person or entity during and by reason of the Executive’s employment with
the Company or supervised the individual(s) who had responsibility for
maintaining the customer’s relationship with Company; or

 

  c. during the Executive’s employment and for one year thereafter, solicit,
employ or otherwise engage as an Executive, independent contractor or otherwise,
any person who is or was an employee of the Company at any time during the
Executive’s employment, or in any manner induce or attempt to induce any
employee of the Company to terminate his employment with the Company.

 

3. Binding Nature and Duration of Covenants; Disclosure. If any covenant in
Article 10.2 is held to be unreasonable or against public policy, such covenant
shall be considered to be divisible with respect to scope, time and geographic
area, and such lesser scope, time or geographic area as a court of competent
jurisdiction may determine to be reasonable and not against public policy, shall
be effective, binding and enforceable against the Executive. The period of time
applicable to any covenant in Article 10.2 shall be extended by the duration of
any violation by the Employee of such covenant.

 

4. Notwithstanding any of the foregoing, the covenants in Article 10.2a, b and c
shall not apply upon the occurrence of any of the following events:
(i) Executive is demoted from the office of CFO; or (ii) Executives duties and
responsibilities as CFO are materially and fundamentally diminished; or
(iii) Executives’ Base Salary or Annual Bonus percentage are reduced; or
(iv) the Executive is required to regularly perform his duties from a location
that is not presently one of the three principal operating facilities of the
Company; or (v) a significant reduction in Executives other compensation (mainly
long term equity incentive compensation) and benefits (Articles 5, 6, 7, 8) has
occurred (items (i)-(v) each being a “Good Reason”); notwithstanding the above,
any reduction in equity incentive compensation that affects substantially all of
the Company’s Executives’ shall not constitute Good Reason, provided such
reduction is not continuous; and provided, however, in each case, that the
provisions of Article 10.2a, b and c shall continue to apply unless Employer has
been provided prompt written notice by Executive of the occurrence of an event
described in this Article 10.4 and given ten (10) days to cure such failure.

 

8



--------------------------------------------------------------------------------

Article 11 – Intellectual Property

 

1. All systems, programs, software (object codes as well as source codes),
documents, database, manuals, reports, trade secrets, inventions, improvements,
know-how and all other work created, designed, developed or produced by the
Executive, whether or not by using the facilities of the Company, in the course
of or in relation with the performance of this Employment Agreement, or that
relate to the activities of the Company (the “Works”) shall remain or become the
exclusive property of the Company. This exclusivity implies but is not limited
to the transfer and assignment of all intellectual and other proprietary rights
in the Works to the Company.

 

2. All intellectual and other proprietary rights in the Works (including but not
limited to copyrights, trademark rights, rights on databases, rights on computer
programs as well as patent rights) that have come into existence or will come
into existence in the course of or in relation with the performance of the
Agreement are immediately transferred and assigned to the Company as from their
coming into existence at the time of contracting.

 

3. The transfer and assignment of these intellectual and other proprietary
rights in the Works includes, but is not limited to the transfer and assignment
of the right to reproduce, modify, translate, adapt, use to make derivative
works, distribute, rent, lend and/or communicate the Works to the public,
partially or completely, in each and any way, for internal (including but not
limited to research and development) and external use. The transfer and
assignments is valid for all countries, in the most extensive way possible as
permitted by law, without limitation in time other than the legal duration of
validity of these rights and without further payment than the fee as provided
for executing the Agreement.

 

4. The Executive undertakes to fully inform the Company, upon first demand of
the Company, that it has created, designed, developed or produced certain Works.
The Executive undertakes to fully communicate all information and know-how in
relation to the Works to the Company, and this immediately upon the creation,
design, development or production of the Works.

 

5. Should the Company decide, without having any obligations whatsoever, to file
for any registered intellectual property rights in relation to a Work, the
Executive undertakes, upon first demand of the Company, upon expenses borne by
the Company, to provide all necessary or useful cooperation and to provide and
sign all documents in order to permit, facilitate or accelerate any application
for any registered intellectual property right. The Executive undertakes not to
apply for any registered intellectual property right or to ask a third party to
apply for a registered intellectual property right related to the Works without
the written express authorization of the Company.

 

6. The Company has the exclusive right to decide, when and how, to exploit the
Works. Works that have not been exploited remain the exclusive property of the
Company. The Company can adapt and modify the Works as it deems appropriate in
order to exploit the Works. The Executive agrees not to oppose the adaptation or
the modification of the Works. The Executive agrees that the Company may exploit
the Works without mentioning the Executive’s name.

 

9



--------------------------------------------------------------------------------

Article 12 – Reasonableness of Restrictions/Remedies

 

1. The Executive acknowledges that the restrictions and limitations set forth in
this Agreement are legitimate and fair in light of his access to Confidential
Information and his substantial contacts with Clients of the Company. The
Executive further acknowledges that the restrictions and limitations set forth
in this Agreement are a material condition of his employment with the Company.

 

2. If the Executive violates any provision of this Agreement, the Company shall
be entitled to seek from the Executive reimbursement for damages caused by such
breach. The Executive hereby expressly acknowledges and agrees that any breach
or threatened breach of any provision of this Agreement may result in
substantial, continuing and irreparable injury to the Company and that the
Company’s remedies at law for a breach or threatened breach of any provision of
this Agreement would be inadequate. Therefore, the Executive hereby agrees that,
in addition to any other remedy that may be available to the Company, the
Company, without the necessity of posting a bond, shall be entitled to seek
injunctive relief, specific performance or other equitable relief by a court of
appropriate jurisdiction in the event of any breach of threatened breach of
Articles 9, 10 and 11 of this Agreement. The equitable remedies referenced in
this section shall be in addition to, and not in substitution for or exclusion
of, any other remedies available at law or in equity for any breach of any or
all of the provisions of Articles 9, 10 and 11 of this Agreement.

Article 13 –Termination

 

1. The Agreement shall enter into force on the Effective Date.

 

2. The Agreement may be terminated under the following circumstances:

 

  a) Death: If the Executive dies during the duration of his Employment, then
this Agreement and said rights to compensation under this Agreement, in all
respects other than amounts previously due (i.e., accrued salary, accrued but
unpaid bonus, accrued but unused vacation pay, vested benefits under all
qualified and non-qualified retirement and deferred compensation plans
maintained or sponsored by the Company or any affiliate of the Company, and
accrued but unreimbursed expenses) (collectively, the “Accrued Amounts”), shall
be terminated as of the date of death. Any payments that the Executive is
entitled to as of the date of death will be paid to legal representatives in
accordance with the Company’s policies and payroll practices, but no later than
thirty (30) business days following the date of Executive’s death.

 

  b)

Disability: If, by reason of illness, physical incapacity or mental incapacity,
the Executive is adjudicated to be incompetent to manage his person or property
by a court of competent jurisdiction or is determined by a qualified medical
professional, who is selected by the Company and reasonably acceptable to the
Executive, to be incapable of performing his “essential functions” (as defined
in 29 CFR 1630.2) as an employee of the Company or is actually incapable of
performing his “essential functions” as an employee of the Company as called for

 

10



--------------------------------------------------------------------------------

  by this Agreement for a continuous period of twenty-two (22) weeks, or for
shorter periods aggregating more than one hundred ten (110) work days in any
consecutive twelve (12)-month period, then, at the Company’s option, employment
and right to compensation shall terminate upon written notice from the Company
to that effect; provided, however, that if it is reasonably determined by the
Company that the Executive has a “disability” as defined under the Americans
with Disabilities Act, said employment will not be terminated on the basis of
such disability unless it is first determined by the Company after consultation
with the Executive that there is no reasonable accommodation that would permit
Executive to perform the essential functions of said position without imposing
an undue hardship on the Company. During any period of disability, the Executive
will be eligible for compensation in accordance with the terms of any applicable
short or long term disability plan or program then in effect at the Company.
During any period of disability, the Executive shall reasonably cooperate,
including, to the extent permitted by applicable law, by providing medical
documentation, authorizing the Company or its representatives to communicate
directly with medical providers and/or submitting to a medical examination by
qualified doctors of the Company’s choosing and reasonably acceptable to the
Executive. In the event that the Company terminates Executive’s employment
pursuant to this Section 13.B, (in addition to any applicable insurance
benefits) the Executive will be entitled to receive the Accrued Amounts through
the date of termination, which shall be paid no later than thirty (30) business
days following such termination date, and shall provide continued health care
coverage as required by Part 6 of Title I of the Employee Retirement Income
Security Act of 1974, as amended, and all other state and local laws (“COBRA
Coverage”), to the Executive and his spouse and dependents as may be required by
applicable law.

 

  c) Termination for Cause by the Company: The Company shall have the right at
any time, upon written notice, to terminate the Executive’s employment for Cause
(as hereinafter defined). If the Company terminates said employment for Cause,
the Executive shall have no right to receive any further compensation, except
for the Accrued Amounts. For purposes of this Article 13c. and 13d. hereof, the
Company shall have “Cause” to terminate the Executive’s employment only upon:

 

  i. conviction in a final judgment by a court of competent jurisdiction (and
after expiration or exhaustion of all available appeals procedures) of, or entry
of any plea of “guilty” or nolo contendere to, any crime constituting a felony
under the laws of the applicable jurisdiction, and in each case which involves
dishonesty or moral turpitude, unless the Company determines in good faith that
such felony and/or the penalties which may be imposed upon the Executive as a
result thereof does not have, or may not reasonably be expected to have, a
material adverse effect on the Company or on the Executive’s ability to perform
his duties hereunder fully and effectively;

 

11



--------------------------------------------------------------------------------

  ii. the commission of any willful act or omission that constitutes a material
breach of this Agreement, including any willful, continued and repeated refusal
or failure to perform any material duties reasonably required hereunder, which
duties are consistent with the scope and nature of the Executive’s duties and
responsibilities hereunder (other than such failure resulting from illness or
disability); or

 

  iii. repeatedly engaging in any conduct in willful violation of any applicable
written policy of the Company (following Executive’s receipt of a written
warning from the Company with respect to such violation), which conduct, in the
reasonable judgment of the Company, is materially detrimental to the business
operations or reputation of the Company or any of its affiliates, taken as a
whole.

 

  d) No termination for Cause shall be effective unless the Company’s written
notice of termination specifies in reasonable detail the facts and circumstances
claimed to provide a basis for termination and an effective date of such
termination (a “Termination Notice”), and, if such is possible, affords the
Executive a reasonable time thereafter to cure but in no event longer than
thirty (30) calendar days. No act or failure to act by the Executive shall be
considered “willful” if such act is done in the good-faith belief that such act
is or was to be beneficial to the Company or one of its affiliates, or such
failure to act is due to the Executive’s good-faith belief that such action
would be materially harmful to the Company or one of its affiliates. No
purported termination by the Company for Cause shall be effective without proper
delivery to Executive of a Termination Notice within 90 days following the
Company’s initial knowledge of the existence of the facts or circumstances
constituting Cause.

 

  e) Termination Without Cause by the Company: The Company shall have the right
to terminate the Executive’s employment hereunder without Cause by providing at
least ninety (90) calendar days’ prior written notice thereof. If the
Executive’s employment is terminated by the Company without Cause, the Company
shall pay the Executive the following items to be constituted as a whole as a
severance package (the “Severance”):

 

  i. through the date of termination of employment, the Accrued Amounts,

 

  ii. twenty-four (24) months following the Termination Date (the “Severance
Period”), Annual Base Salary, at the rate in effect on the date of termination
of the Executive’s employment, and Annual Bonus at Target.

 

  iii. the Incentive Bonus for which the Executive would otherwise have been
eligible for the fiscal year in which the termination occurs (pro-rated based on
the number of months remaining in such fiscal year),

 

3.

The Executive will respect a reasonable notice period in case of resignation
from his position. The reasonable notice period is three months in all cases,
unless the Company and

 

12



--------------------------------------------------------------------------------

  Executive agree otherwise. With the exception of those triggering events in
Article 10.4 that have not been timely cured by the Company, (i) in case of
resignation from his position by the Executive, the latter will not be entitled
to the Severance. Any termination by the Executive for Good Reason as defined in
Article 10.4 shall entitle the Executive to the Severance
(Article 13 2 e i)-ii).

 

4. The Executive will not be entitled to the Severance under this Agreement
unless he executes a release of claims against the Company and its affiliated
companies in a form reasonably acceptable to the Company and Executive. In the
event that the Company and Executive cannot agree on a form of release within 60
days of the Termination Date, The Company shall advance 25% of the Severance
Payment to Executive until a mutually agreeable release has been executed.

Article 14 – Internal Revenue Code Section 409A

 

1. General. This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”).
Payments of Non-Qualified Deferred Compensation (as such term is defined under
Section 409A and the regulations promulgated thereunder) may only be made under
this Agreement upon an event and in a manner permitted by Section 409A.
Nevertheless, the tax treatment of the benefits provided under this Agreement is
not warranted or guaranteed. Neither, the Company nor its directors, officers,
employees or advisers shall be held liable for any taxes, interest, penalties or
other monetary amounts owed by you as a result of the application of
Section 409A of the Code.

 

2. Definitional Restrictions. Notwithstanding anything in this Agreement to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable hereunder, or a different form of
payment would be effected, by reason of your disability or termination of
employment, such amount or benefit will not be payable or distributable to you,
and/or such different form of payment will not be effected, by reason of such
circumstance unless (i) the circumstances giving rise to such disability or
termination of employment, as the case may be, meet any description or
definition of “disability” or “separation from service,” as the case may be, in
Section 409A of the Code and applicable regulations (without giving effect to
any elective provisions that may be available under such definition), or
(ii) the payment or distribution of such amount or benefit would be exempt from
the application of Section 409A of the Code by reason of the short-term deferral
exemption or otherwise. This provision does not prohibit the vesting of any
amount upon disability or termination of employment, however defined. If this
provision prevents the payment or distribution of any amount or benefit, such
payment or distribution shall be made on the date, if any, on which an event
occurs that constitutes a Section 409A-compliant “disability” or “separation
from service,” as the case may be, or such later date as may be required by
subsection 3 below. If this provision prevents the application of a different
form of payment of any amount or benefit, such payment shall be made in the same
form as would have applied absent such designated event or circumstance.

 

13



--------------------------------------------------------------------------------

3. Treatment of Installment Payments. Each payment of termination benefits under
Section 10 of this Agreement, including, without limitation, each installment
payment shall be considered a separate payment, as described in Treas. Reg.
Section 1.409A-2(b)(2), for purposes of Section 409A of the Code.

 

4. Timing of Release of Claims. Whenever in this Agreement the provision of any
payment or benefit is conditioned on your execution and non-revocation of a
release of claims, such release must be executed, and all revocation periods
shall have expired, within sixty (60) days after the date of termination of your
employment, but the Company may elect to commence payment at any time during
such sixty-day period

 

5. Timing of Reimbursements and In-kind Benefits. If you are entitled to be paid
or reimbursed for any taxable expenses under Article 12 of this Agreement and
such payments or reimbursements are includible in your federal gross taxable
income, the amount of such expenses reimbursable in any one calendar year shall
not affect the amount reimbursable in any other calendar year, and the
reimbursement of an eligible expense must be made no later than December 31 of
the year after the year in which the expense was incurred. Your rights to
payment or reimbursement of expenses pursuant to Article 12 shall expire at the
end of the twentieth (20th) year after the Effective Date. No right to
reimbursement of expenses under Article 12 shall be subject to liquidation or
exchange for another benefit.

Article 15 – Notification

All notices given hereunder shall be in writing and shall be deemed to have been
duly given and received (i) when delivered personally, with receipt acknowledged
in writing by the recipient, (ii) on the tenth business day after being sent by
registered or certified mail (postage paid, return receipt requested), or
(iii) one business day after being sent by a reputable overnight delivery
service, postage or delivery charges prepaid, in each case to the parties at
their respective addresses stated below; provided, that if the intended
recipient of any notice hereunder refuses to acknowledge receipt thereof in
writing, such notice shall be deemed to have been duly given on the date of such
refusal. Any party may change its address for notice by giving notice of the new
address to the other party in accordance with the provisions of this Section.

Article 16 – Severability

If, in any jurisdiction, any term or provision hereof is determined to be
invalid or unenforceable, (i) the remaining terms and provisions hereof shall be
unimpaired, (ii) any such invalidity or unenforceability in a jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction,
and (iii) the invalid or unenforceable term or provision shall, for purposes of
such jurisdiction, be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

Article 17 – Applicable Law/Jurisdiction

This Agreement shall be interpreted according to the internal laws of the State
of New York, without regard to choice of law rules that would result in the
application of the substantive laws of another state. If and to the extent any
dispute is not subject to arbitration under Section 8(j) below, the parties
hereby grant to the U.S. District Court for the Southern District of New York,

 

14



--------------------------------------------------------------------------------

or the Supreme Court of the State of New York, New York County, exclusive
jurisdiction to hear any such dispute arising out of or relating to this
Agreement; no action may be instituted in any other venue.

Article 18 – Entire Agreement

The Agreement constitutes the entire agreement existing between parties, with
respect to services performed hereunder during periods on and after the
Effective Date. It replaces every other agreement and/or arrangement between
parties to the extent that its provisions are incompatible with the provisions
of the Agreement.

Article 19 – Arbitration

 

1. To ensure rapid and economical resolution of any disputes that may arise
under this Agreement or in connection with Executive’s employment or the
termination of Executive’s employment with the Company, the Executive and the
Company agree that any and all Employment Related Claims (as hereinafter
defined) shall be resolved by confidential, final and binding arbitration
(rather than trial by jury or court or resolution in some other forum) to the
fullest extent permitted by law. Any arbitration proceeding pursuant to this
Agreement shall be conducted by one arbitrator of the American Arbitration
Association (“AAA”) under the then existing employment-related AAA arbitration
rules. The arbitrator shall be a disinterested attorney appointed by the
American Arbitration Association who has at least ten (10) years experience in
the private practice of law and who shall be mutually acceptable to the parties.
The defendant in such proceeding shall file an answer to the claim within sixty
(60) days after commencement of the claim. The parties shall attend a hearing of
the claim with the arbitrator within ninety (90) days after the commencement of
the claim. The arbitrator’s decision shall be final and binding. The arbitrator
shall have the power to award all legal or equitable relief that would have been
available in a court of law, including the costs of arbitration, attorneys’ fees
and punitive damages, when such damages are allowed under law.

 

2. Except as expressly provided herein, the term “Employment Related Claims”
means any dispute, claim or controversy against the Company, including its
current and former officers or employees, or against Executive, arising out of
Executive’s employment, the cessation of Executive’s employment or any terms or
conditions of Executive’s employment, or arising out of this Agreement,
including disputes or controversies relating to the interpretation, performance,
enforcement or breach of this Agreement, which could have been brought before an
appropriate government administrative agency or in an appropriate court.
Notwithstanding the foregoing, the term “Employment Related Claims” does not
include any claim, proceeding or action by the Company, arising in law or
equity, to enforce the provisions of Section 4 above.

 

3. Nothing contained in this provision is intended to, nor shall it, prevent,
prohibit or otherwise interfere with Executive’s legal right to file a charge of
discrimination with the U.S. Equal Employment Opportunity Commission or its
state counterparts (collectively, the “EEO Authority”).

 

15



--------------------------------------------------------------------------------

4. Subject to Sections 8(j)(ii) and (iii) above, Arbitration pursuant to this
Section shall be the exclusive means for resolution of Employment Related
Claims, and Executive understands that, by signing this Agreement, he is waiving
his right to obtain any legal or equitable relief from any government agency or
court, and he also waives his right to commence any court action or to have a
jury trial.

 

5. If for any reason all or part of this arbitration provision is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
not affect any other portion of this arbitration provision, but this provision
will be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable part or parts of this provision had never been
contained herein, consistent with the general intent of the parties insofar as
possible.

 

6. To the extent any “Employment Related Claim” is deemed non-arbitrable and a
court proceeding is filed, the parties agree to a trial without a jury or
advisory jury.

Article 20 – Voluntary Execution

 

1. The Executive certifies and acknowledges that the Executive has carefully
read all of the provisions of this Agreement and that the Executive understands
and will fully and faithfully comply with such provisions.

The parties have executed this Agreement as of the latest date written below.

 

/s/ Ulrich Michel

Ulrich Michel

 

Date:  

7/29/13

Sirona Dental Systems, Inc. By:  

/s/Jeffrey T. Slovin

President & CEO Date:  

7/15/13

 

16